UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 7, 2009 Commission File Number:333-90618 CN Dragon Corporation (Exact Name of Registrant as Specified in its Charter) Nevada 98-0358149 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 7216 Enterprise Drive, Las Vegas, Nevada 89147 (Address of principal executive offices including Zip Code) (702) 951-5682 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On December 7, 2009, Henry Liguori resigned as an officer and director of the Company.Mr. Liguori’s resignation was not because of any disagreements with the Company on matters relating to its operations, policies and practices. On December 7, 2009, our Board of Directors appointed the following individuals as officers of the Company: Teck Fong Kong:President and CEO Chong Him Lau:Treasurer, CFO and Secretary SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:December 8, 2009 CN Dragon Corporation /s/ Teck Fong Kong By:Teck Fong Kong Its:Director
